DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 (Figure 2; Claims 1-13) in the reply filed on 10/5/2022 is acknowledged.  The traversal is on the ground(s) that there would be no undue search burden imposed by searching Species 2-4.  This is not found persuasive because burden was already established in the restriction requirement mailed 8/12/2022.  For example, at least example (d) on page 3 establishes burden because the prior art applicable to one invention (species) would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (2015/0164523).  
Regarding claim 1, Brady et al. disclose a proximal mechanical locking assembly (see figures 1b-1d) for a thrombectomy device (see figure 1a), comprising: a shaft (6) comprising a main body (see figure 1b) and enlarged end (15); an inner channel component (2)1 comprising a full collar (12) formed on a proximal end of the inner channel component (see figure 1b); and an outer cage component (3)2 comprising a partial collar (13) formed on the outer cage component (see figure 1b), wherein the partial collar of the outer cage component at least partially surrounds the shaft (see figure 1b) and the full collar of the inner channel component fully surrounds the partial collar of the outer cage component (see figure 1c).
Regarding claim 2, the enlarged end (15) of the shaft defines a shaft step with the main body of the shaft (see figure 1b).
Regarding claim 3, the full collar (12) of the inner channel component is generally cylindrical (see at least figures 1b and 1d).
Regarding claim 4, the partial collar (13) of the outer cage component is C-shaped (see at least figures 1b and 1d).
Regarding claim 7, Brady et al. disclose a method of forming a proximal mechanical locking assembly (see figures 1b-1d) for a thrombectomy device (see figure 1a), comprising: providing a shaft (6) comprising a main body (see figure 1b), an inner channel component (2; see footnote 1 above) comprising a full collar (12) formed on the proximal end of the inner channel component (see figure 1b), and an outer cage component (3; see footnote 2 above) comprising a partial collar (13) formed on the outer cage component (see figure 1b); positioning the outer cage component at least partially around the shaft (see figures 1a and 1b) and positioning the inner channel component at least partially around the outer cage component (at the collars 12 and 13; see figure 1c), such that the shaft, inner channel component, and outer cage component are mechanically locked.
Regarding claim 8, the shaft further comprises an enlarged end (15; see figure 1b).
Regarding claim 9, the enlarged end (15) of the shaft defines a shaft step with the main body of the shaft (see figure 1b).
Regarding claim 10, the full collar (12) of the inner channel component is generally cylindrical (see at least figures 1b and 1d).
Regarding claim 11, the partial collar (13) of the outer cage component is C-shaped (see at least figures 1b and 1d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (2015/0164523).  
Regarding claims 5, 6, 12, and 13, Brady et al. fail to disclose the specific claimed diameter ranges of the inner channel component and the outer cage component.  Brady et al. appear silent as to these dimensions.  Examiner notes it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the inner channel component and the outer cage component of Brady et al. as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes this claim does not define what the inner channel component is “inner” relative to and therefore this limitation is being interpreted broadly.  Clarification regarding this structure may be an effective way to overcome this rejection.  Applicant is encouraged to contact Examiner to facilitate discussion on this topic.
        2 See footnote 1 above.  The same consideration applies here regarding to the outer cage component.